Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In response to the Restriction Requirement set forth in the Office Action mailed 4/30/2021, Applicant on 06/30/2021 elected, with traverse, Group I (claims 1-2), directed to  transaminase mutant  obtained from  mutation of polypeptide of SEQ  ID NO: 1 having 80% sequence identity to  the mutant amino acid sequence.  Traversal is om the ground that  claim 1  belonging to group I comprise special technical feature  therefor all the claim should be examined is considered however   groups II- IV  belong to claims having different technical features that that of croup I and  also   there will be undue burden as  group I claims comprise polypeptide and group II claims comprise  DNA. Searching polypeptide would not cover art belonging  to DNA, host cell.  Therefore group I claim 1-2 will be examined and claims 3-19   will be withdrawn as non-elected invention. Claims 1-2 are for examination. 

Claim Rejections: 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 1-2 are rejected under 35 USC 101 because the claimed invention therein is directed to a non-statutory subject matter. A naturally occurring host cell or naturally mutated host cell whether isolated or not thereof, are not significantly different product than that available in nature and therefore are not patent-eligible pursuant to the 

Based upon an analysis with respect to the claims as a whole, claim(s) 1-2 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The transaminase mutant obtained from mutation of polypeptide of SEQ ID NO: 1 having 80% sequence identity to the mutant amino acid sequence is not significantly different product than that available in nature. Not all differences rise to the level of marked differences, e.g., merely isolating a nucleic acid changes its structure (by breaking bonds) but that change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart. Myriad, 133 S. Ct. at 2116-2118 (even though an isolated gene is a non- naturally occurring fragment of chromosomal DNA, it is not markedly different from the chromosomal DNA because its nucleotide sequence has not been changed). The transaminase mutant obtained from mutation of polypeptide of SEQ ID NO: 1 having 80% sequence identity to the mutant amino acid sequence are available in nature as in nature a transaminase having SEQ ID NO: 1 can be mutated in the nature.

Claim Rejections: 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description

Claims  1-2 are directed to encompass “ a transaminase, wherein an amino acid sequence of the transaminase mutant is an amino acid sequence obtained by mutation in an amino acid sequence as shown in SEQ ID NO: 1, and the mutation comprise at least  a295g or comprises mutant 80% identical to SEQ ID NO:  2”. Therefore   a transaminase, wherein an amino acid sequence of the transaminase mutant is an amino acid sequence obtained by mutation in an amino acid sequence as shown in SEQ ID NO: 1, and the mutation comprise at least  a295g  comprise  a variant of SEQ ID NO: 1 having  only  residue 295 is defined  can comprise an variation to the rest of SEQ ID NO: 1 and therefore having any structure or function or   a polypeptide which comprise mutation anywhere   of seq ID NO: 1 wherein said mutant has 80% sequence identity to  the mutant polypeptide of unknown structure and function.. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of various transaminase, wherein an amino acid sequence of the transaminase mutant is an amino acid sequence obtained by mutation in an amino acid sequence as shown in SEQ ID NO: 1, and the mutation comprise at least  a295g  comprise  a variant of SEQ ID NO: 1 having  only  residue 295 is defined  can comprise an variation to the rest of SEQ ID NO: 1 and therefore having any structure or function or   a polypeptide which comprise mutation anywhere   of seq ID NO: 1 wherein said mutant has 80% sequence identity to  the mutant polypeptide of unknown structure. No information, beyond the characterization of a few species: SEQ ID Nos in claim 2, i.e.  SEQ ID NO: 2-12, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides.
	The genus of mutant polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of a protein comprising the amino acid sequence of SEQ  1 or 2-12 having respective activity, since one could use structural homology to isolate those polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 

	As stated above, no information beyond the characterization of a few species:  a polypeptide of SEQ ID NO:1 and 2-12 having   specified specific  transaminase activity  . Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  






Conclusion
Claims  1-2 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.